Citation Nr: 1430130	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  07-34 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to bilateral knee disorders and/or pursuant to the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to an effective date earlier than July 14, 1999, for the establishment of special monthly compensation (SMC) based upon the need for regular aid and attendance.

3.  Entitlement to recognition of RBP as the Veteran's dependent child for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant, his spouse, CB, EB, RBP, and MP


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to June 1961 and from August 1963 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board acknowledges that the Veteran initiated appeals to other claims in addition to those listed on the title page.  However, those claims have either being granted or otherwise resolved to the point that only the claims listed above remain in appellate status.

The record reflects the Veteran testified at hearings before personnel at the RO in January 2007, November 2007, November 2009, September 2010, and April 2012.  Transcripts of these hearings are of record.  In addition, the record shows he participated in Informal Conferences in lieu of formal hearings in September 2012 and February 2013.  Reports from these Informal Conferences are also of record.

The Board finds that further development is required regarding the Veteran's left shoulder disorder.  Accordingly, that claim is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The record reflects the Veteran's SMC claim is associated with his original left knee claim, for which compensation has been established under 38 U.S.C.A. § 1151, effective January 3, 1997.

2.  The record reflects it is at least as likely as not it was factually ascertainable from January 3, 1997, that the Veteran required the regular aid and attendance of another person due to his left knee disorder.

3.  The record reflects RBP was born in December 1985, and was over 18 years of age when the Veteran married her mother in June 2006.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 3, 1997, for the assignment of SMC based upon the need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.400 (2013).

2.  The criteria for recognition of RGP as the Veteran's dependent child are not met.  38 U.S.C.A. §§ 101, 1115 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.52, 3.57, 3.209, 3.210 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this case, however, the Veteran has contended that he is entitled to SMC based upon aid and attendance from the time of his left knee surgery in January 1997.  For the reasons stated below, the Board finds that he is entitled to such an effective date.  As this represents a complete grant of the benefit sought on appeal with respect to this claim, no discussion of VA's duty to notify and assist is necessary.

The Board further notes that the Veteran's appeal regarding SMC based upon the need for aid and attendance originates from his disagreement with the effective date assigned therefor.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary.

Despite the foregoing, correspondence sent to the Veteran in July and August 2006 did inform him of VA's basic duties to assist, the criteria necessary to establish SMC based upon aid and attendance, as well as the information and evidence used by VA to determine effective date(s) should the benefit be granted.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also notes that various records were obtained and considered in conjunction with the underlying aid and attendance claim.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, to include at his various RO hearings.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, as a general rule, adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the claimant.  There is no reasonable possible that further development such as an examination would provide any relevant information as any such findings would pertain to the Veteran's current medical condition and not to its status prior to the current effective date of July 1999.

In regard to the Veteran's appeal for recognition of RBP as his dependent child, for the reasons stated below the Board finds that this claim must be denied as a matter of law.  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

As to the aforementioned RO hearings, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the RO personnel who conducted the hearings on the current appellate claims did ask questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the pertinent hearings.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Earlier Effective Date - SMC

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: Inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

In addition, determinations that the appellant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 9 Vet. App. 222 (1996). 

Initially, the Board notes that the Veteran's present SMC based on the need for aid and attendance was granted following his claim for such benefits that was received by VA in June 2006.  However, the Court has held that holding that VA's 'well-established' duty to maximize a claimant's benefits includes the award of SMC benefits when a veteran becomes eligible without need for a separate claim.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, the Veteran has essentially contended that he has required aid and attendance from another person since the time of his total left knee arthroplasty, for which compensation under 38 U.S.C.A. § 1151 has been established effective from January 3, 1997.  Moreover, the Veteran submitted statements and hearing testimony in conjunction with his original left knee claim to the effect he required regular aid and attendance following the 1997 surgery, and was at least entitled to special monthly pension on that basis.  See Veteran's statement received April 17, 1998; Transcript of February 1999 RO Hearing.

In view of the above, the Board finds that the claim for SMC based upon the need for aid and attendance was part of his original claim of compensation under 38 U.S.C.A. § 1151 for the left knee.  Although the issue of special monthly pension was adjudicated at that time, no formal determination regarding SMC appears to have been made prior to the November 2006 rating decision that initially granted this benefit.  The Board thus finds that he had an unadjudicated claim of entitlement to SMC based upon the need for aid and attendance since at least the time of the January 3, 1997, effective date for the left knee.

The Board must now address whether it was factually ascertainable the Veteran satisfied the criteria for SMC based on the need for aid and attendance during the period from January 3, 1997, to the time of the current July 14, 1999, effective date.

The Veteran has consistently contended - from at least the time of his April 1998 statement - that he required regular aid and attendance of another person since the January 1997 left knee surgery, and has provided examples thereof.  His late former spouse provided supporting testimony at the February 1999 RO hearing; and his current spouse, children, and step-children provided supporting testimony at more recent hearings.  A June 1998 VA examination report states the Veteran required an attendant in reporting for that examination; and that he limited his activities at home to sitting and watching television.  Although it was noted that Veteran was able to walk 1 block slowly using his cane; it was also noted that he reported falls since his left knee surgery including the morning of the examination, and that he preferred to be with his wife when leaving the home.  Both the June 1998 and a March 1999 record note impairment of his lower extremities due to the left knee; the latter of which noted difficulty in monitoring balance and propulsion due to the left knee.

The Board acknowledges that treatment records in 1997 note the Veteran was able to climb at least 14 stairs following surgery despite painful motion.  Nevertheless, this does not explicitly refute his contentions and supporting lay evidence that he needed aid and attendance due to his knee pain and falling caused by the knees.  As noted above, the June 1998 and March 1999 VA examinations provide supporting evidence for such impairment.  It is also noted that a June 1999 rating decision did find he was entitled to special monthly pension at the housebound rate due to the left knee from April 1997 (which was the effective date at that time for the establishment of compensation under 38 U.S.C.A. § 1151 for that disability).  Moreover, there is no competent medical opinion which explicitly states he did not require the regular aid and attendance of another person during this period due to the left knee impairment.  

The Board further notes the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Resolving all reasonable doubt in favor of the Veteran record reflects it is at least as likely as not it was factually ascertainable from January 3, 1997, that the Veteran required the regular aid and attendance of another person due to his left knee disorder.  Therefore, he is entitled to an earlier effective date from January 3, 1997.

The Board further notes that the record does not reflect and the Veteran does not contend that he required the regular aid and attendance of another person prior to the January 1997 left knee surgery.  Consequently, he is not entitled to an effective date prior to January 3, 1997, for the established of SMC based upon the need for aid and attendance.  

Dependent Child

The law provides that a veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115.

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. § 101(4)(A), 104(a)).

A child may be deemed the "child" of the veteran if he or she is the stepchild.  The term means a legitimate or an illegitimate child of the veteran's spouse.  A child of a surviving spouse whose marriage to the veteran is deemed valid under the provisions of 38 C.F.R. § 3.52, and who otherwise meets the requirements of this section is included.  38 C.F.R. § 3.57(b).

Evidence of relationship of a stepchild will consist of proof of birth as outlined in 38 C.F.R. § 3.209, evidence of the marriage of the veteran to the natural parent of the child, and evidence that the child is a member of the veteran's household or was a member of the veteran's household at the date of the veteran' death.  38 C.F.R. 
§ 3.210(d).

Pursuant to 38 C.F.R. § 3.209, age or relationship is established by one of the following types of evidence.  If the evidence submitted for proof of age or relationship indicates a difference in the name of the person as shown by other records, the discrepancy is to be reconciled by an affidavit or certified statement identifying the person having the changed name as the person whose name appears in the evidence of age or relationship.

(a) A copy or abstract of the public record of birth. Such a record established more than 4 years after the birth will be accepted as proof of age or relationship if, it is not inconsistent with material of record with the Department of Veterans Affairs, or if it shows on its face that it is based upon evidence which would be acceptable under this section.

(b) A copy of the church record of baptism. Such a record of baptism performed more than 4 years after birth will not be accepted as proof of age or relationship unless it is consistent with material of record with the Department of Veterans Affairs, which will include at least one reference to age or relationship made at a time when such reference was not essential to establishing entitlement to the benefit claimed.

(c) Official report from the service department as to birth which occurred while the veteran was in service.

(d) Affidavit or a certified statement of the physician or midwife in attendance at birth.

(e) Copy of Bible or other family record certified to by a notary public or other officer with authority to administer oaths, who should state in what year the Bible or other book in which the record appears was printed, whether the record bears any erasures or other marks of alteration, and whether from the appearance of the writing he or she believes the entries to have been made at the time purported.

(f) Affidavits or certified statements of two or more persons, preferably disinterested, who will state their ages, showing the name, date, and place of birth of the person whose age or relationship is being established, and that to their own knowledge such person is the child of such parents (naming the parents) and stating the source of their knowledge.

(g) Other evidence which is adequate to establish the facts in issue, including census records, original baptismal records, hospital records, insurance policies, school, employment, immigration, or naturalization records.

In this case, the record reflects RBP was born in December 1985, and was over 18 years of age when the Veteran married her mother in June 2006.  In short, she did not qualify as the Veteran's step-child until after she was already 18.  Therefore, she does not satisfy the legal criteria for recognition as the Veteran' dependent child.  In addition, the Board notes there is no evidence RBP became permanently incapable of self-support before reaching the age of 18 years.  None of the other legal bases for qualifying as a dependent child for VA purposes appears applicable in this case either.

The Veteran has contended that he was unaware that RBP was over 18 years of age when he married his present spouse in June 2006.  However, he does not contend there is any error in the evidence of record, which includes RBP's birth certificate, showing her date of birth as being in December 1985.  The law requires the Board to look at RBP's actual age and date of birth, and not what the Veteran thought it was at the time he married his spouse.  In short, the Veteran's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the Veteran, it is without authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 ; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

For these reasons, the Board finds that the undisputed facts of this case show there is no legal basis to recognize RBP as the Veteran's dependent child for VA purposes.  Consequently, the claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

An earlier effective date of January 3, 1997, for the establishment of SMC based upon the need for regular aid and attendance is granted.

Recognition of RBP as the Veteran's dependent child for VA purposes is denied.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  In addition, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has contended that he developed a left shoulder disorder due to injuries sustained from multiple falls caused by his knee disorders giving out.  The Board observes that the Veteran, as a lay person, is competent to describe such injuries.  Further, the medical evidence on file shows he has complained of knee instability and resulting falls since at least the time of his January 1997 left knee surgery.  

Despite the foregoing, the Board finds that the exact nature of the Veteran's left shoulder disorder is not clear from the evidence of record.  Moreover, whether such a disability is due to injuries sustained in falls caused by the service-connected knee disorder is the type of conclusion that requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Consequently, the Board finds that a remand is required to accord the Veteran a VA examination and opinion that addresses the nature and etiology of his current left shoulder disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his left shoulder since December 2009.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left shoulder symptomatology; as well as any left shoulder injuries he sustained from falls where his knee(s) gave out on him.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his current left shoulder disorder.  The claims folder should be made available to the examiner for review before the examination.

For any left shoulder disorder found after evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of the Veteran's active service.

If the examiner determines the left shoulder disorder is not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected knee disorders, to include the multiple falls the Veteran contends occurred due to his knees giving out on him.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after this claim was last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


